Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-1-2009

USA v. James Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3438




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. James Williams" (2009). 2009 Decisions. Paper 1415.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1415


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-160                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-3438
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                          JAMES T. WILLIAMS, Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (D.C. Criminal No. 95-cr-00407)
                     District Judge: Honorable James Knoll Gardner
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 16, 2009

              Before: McKEE, FISHER and CHAGARES, Circuit Judges.

                                   (Filed: May 1, 2009)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Appellant James T. Williams appeals pro se from an order of the District Court

denying five separate applications. For the reasons that follow, we will affirm.
       This is not the first time we have outlined the facts of Williams’ case, and for

consistency’s sake we incorporate his history from our recent opinion in In re Williams,

285 F. App’x 865 (3d Cir. 2008), as reference. There, we highlighted that by order dated

April 5, 2000, the District Court gave Williams “sixty days [from] the conclusion of [his

pending state murder] trial, but in no event later than August 1, 2000,” to supplement pro

se his counseled 28 U.S.C. § 2555 motion. That motion attacked his federal convictions

for armed bank robbery and related crimes.

       Williams’ state murder trial did not conclude until August 1, 2001, one year after

the deadline, and he had yet to supplement his § 2255 motion. On August 7, 2001,

Williams moved to reopen the time to supplement his § 2255 motion. On August 9, 2001,

the District Court denied the motion, finding that Williams’ failure to abide by the time-

table constituted a waiver of his right to raise supplemental issues pro se. Thereafter, the

District Court proceeded on the counseled § 2255 motion as originally filed, and denied

relief. Williams appealed, and we declined to issue a certificate of appealability. See

United States v. Williams, No. 01-4125 (3d Cir. Sept. 24, 2002).

       Between September 13, 2004, and June 2, 2008, Williams filed five pro se

applications in the District Court, all of which stemmed from the August 9, 2001 denial of

his motion to reopen the time to supplement his § 2255 motion. The applications

purported to seek relief pursuant to Fed. R. Crim. P. Rule 36 and Fed. R. Civ. P. Rule

60(b), as well as mandamus relief. Williams’ overarching contention was this: that the



                                              2
District Court’s April 5, 2000 order, setting an outside deadline of August 1, 2000, for

supplementing pro se his counseled § 2255 motion, impermissibly contradicted an oral

communication from the District Court that granted permission to supplement before

expiration of a sixty-day period following his state murder trial. By order dated July 9,

2008, the District Court denied all five applications. This timely appeal followed.

       As a preliminary matter, although his filings on appeal and motions before the

District Court lack focus and clarity, we read them generously because Williams is pro se.

That said, we agree with the District Court that insofar as Williams sought relief pursuant

to Rule 60(b), his motion was untimely. The earliest relevant motion was filed on

September 13, 2004, more than three years after the challenged order was entered. Thus,

his Rule 60(b) motion was untimely, no matter which subsection Williams sought relief

under. See Fed. R. Civ. P. 60(c)(1) (“A motion under Rule 60(b) must be made within a

reasonable time – and for reasons (1), (2), and (3) no more than a year after the entry of

the judgment or order or the date of the proceeding”); Moolenaar v. Gov’t of V.I., 822
F.2d 1342, 1348 (3d Cir. 1987) (two years not a “reasonable time” for 60(b) purposes);

Martinez-McBean v. Gov’t of V.I., 562 F.2d 908, 913 n.7 (3d Cir. 1977) (expressing

“serious doubts” that two and one-half year delay in filing Rule 60(b) motion would

comply with “reasonable time” requirement).

       Moreover, insofar as Williams claims that the April 5, 2000 order contained

clerical errors, for which remedy pursuant to Fed. R. Crim. P. 36 would be applicable, we



                                             3
agree with the District Court that such relief is inappropriate in this case. See United

States v. Guevremont, 829 F.2d 423, 426 (3d Cir. 1987) (“a clerical error must not be one

of judgment or even misidentification, but merely of recitation, of the sort that a clerk or

amanuensis might commit, mechanical in nature”). Williams offers no evidence to

counter the presumption that the District Court’s inclusion of the August 1, 2000 deadline

in its April 5, 2000 order was anything but intentional.1 Finally, we also conclude that the

District Court properly denied as moot Williams’ mandamus petition and motions for

judicial notice and to amend and/or supplement his earlier filings.

       There being no substantial question presented by Williams’ appeal from the denial

of his motions, we will summarily affirm the District Court’s order dismissing the case.

See LAR 27.4; I.O.P. 10.6.




       1
         We agree with Williams that one possible, out of context reading of the April 5,
2000 hearing’s transcript is that he was given until after the pending state murder trial to
file his pro se supplement to the § 2255 motion. Regardless, it was well within the
District Court’s power to insert a more definitive deadline in its written order.

                                              4